Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chase J. Brill (RN: 61,378) on 9/1/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, the last line, change the term of “layer.” to: --layer, wherein a tunnel junction is formed between the p-type GaN layer and the n-type GaN layer--.
In claim 9, the last line, change the term of “layer.” to: --layer, wherein a tunnel junction is formed between the p-type GaN layer and the n-type GaN layer--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "wherein an impurity concentration of the n-type impurity of the n-type GaN layer is higher than an impurity concentration of the n-type impurity of the first n-type nitride semiconductor layer; a non-doped GaN layer located between the p-type GaN layer and the n-type GaN layer; a second n-type nitride semiconductor layer located on the n-type GaN layer and doped with an n-type impurity; a second light-emitting layer located on the second n-type nitride semiconductor layer; a p-type nitride semiconductor layer located on the second light-emitting layer and doped with a p-type impurity; and a non-doped InGaN layer located between the non-doped GaN layer and the n- type GaN layer, wherein a tunnel junction is formed between the p-type GaN layer and the n-type GaN layer" as recited in claim 1, and “an intermediate layer comprising a non-doped GaN layer and a non-doped InGaN layer; forming, on the intermediate layer, an n-type GaN layer doped with an n-type impurity, wherein an impurity concentration of the n-type impurity of the n-type GaN layer is higher than  an impurity concentration of the n-type impurity of the first n-type nitride semiconductor layer;  forming, on the n-type GaN layer, a second n-type nitride semiconductor layer doped with an n-type impurity; forming, on the second n-type nitride semiconductor layer, a second light-emitting layer; and forming, on the second light-emitting layer, a p-type nitride semiconductor layer doped with a p-type impurity, wherein the non-doped InGaN layer is located between the non-doped GaN layer and the n-type GaN layer, wherein a tunnel junction is formed between the p-type GaN layer and the n-type GaN layer” as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/1/2022